Citation Nr: 1435800	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-39 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & M.L.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to May 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2013, the Veteran testified during a Board hearing before a Veterans Law Judge, who is no longer employed by the Board.  A transcript of the hearing is of record.  The Veteran was offered the opportunity to have an additional hearing; however, in June 2014, the Veteran declined this opportunity.

In July 2013, the Board remanded this claim for additional development.  The RO was instructed to afford the Veteran a VA audiological examination and to obtain a medical opinion.  The Veteran was afforded a VA examination in December 2013 and a medical opinion was obtained.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  That development having been completed, the claim is now ready for appellate review.

The Board notes that this appeal originally included entitlement to service connection for Parkinson's disease and entitlement to service connection for bilateral hearing loss.  The Veteran was granted entitlement to service connection for Parkinson's disease and entitlement to service connection for left ear hearing loss in a January 2014 rating decision.  As such, these issues are no longer on appeal and the remaining issue on appeal has been recharacterized as entitlement to service connection for right ear hearing loss.



	(CONTINUED ON NEXT PAGE)


FINDING OF FACT

The medical evidence of record does not demonstrate a right ear hearing loss disability, as defined by VA regulations.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2009 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  An additional letter was sent in July 2009.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in June 2009, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service private, and VA medical records with the claims folder.  Virtual VA records were reviewed.  Additionally, the Veteran was afforded VA examinations. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.  Also, as described in the Introduction, the Board finds that there has been substantial compliance with the directives of the July 2013 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Lastly, with respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issues on appeal.  The record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

II.  Entitlement to Service Connection for Right Ear Hearing Loss

The Veteran seeks entitlement to service connection for right ear hearing loss.  He asserts his hearing loss is due to acoustic trauma that occurred during service.  The Board notes that the Veteran has been granted service connection for tinnitus and left ear hearing loss.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts

The Veteran's enlistment examination from June 1959 noted a 15/15 on the Whispered Voice Test in the right ear.  No defects or diagnoses were noted.  The Veteran indicated, at the time, that he was in good health and had no ear trouble.  See June 1958 Report of Medical History.  During a periodic examination in March 1969, the Veteran's audiological test revealed pure tone thresholds, in decibels, of 25, 20, 10, 20, 35, and 20 at 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 4000 Hertz and 6000 Hertz.  The Board notes that these results constitute impaired hearing in the right ear for the 500 Hertz and 4000 Hertz levels.  See Hensley, 5 Vet. App. at 157.  However, at the time, no hearing defect was noted in the Summary of Defects and Diagnoses section, and the Veteran was not placed on a profile.  A December 1976 examination revealed normal audiological test results for the right ear, at all levels.  Similarly, audiological test results for the right ear were normal in December 1980 and January 1987.  At the Veteran's discharge examination in February 1989, the Veteran again had normal hearing in the right ear, at all levels.

Post service, the Veteran submitted a claim for hearing loss in April 2009.  The Veteran was afforded a VA examination in June 2009.  On the authorized audiological evaluation in June 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  These results do not meet the definition of a right ear hearing impairment, as defined by VA regulations.

The Veteran was afforded a VA examination in December 2013.  On the authorized audiological evaluation in December 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  These results do not meet the definition of a right ear hearing impairment, as defined by VA regulations.


Analysis

Unfortunately, the medical evidence of record does not show at any time during the appeal period that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Where the medical evidence establishes that a Veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no current diagnosis of right ear hearing loss disability, as defined by 38 C.F.R. § 3.385.  In the absence of medical evidence of current right ear hearing loss disability as defined for VA purposes, the claim for service connection for right ear hearing loss must be denied. 

Although the Veteran is certainly competent to state that he has noticed a difficulty in hearing since discharge from service, the medical evidence does not document hearing loss to the level required to establish service connection. 

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for right ear hearing loss, there is no doubt to be resolved, and service connection for right ear hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for right ear hearing loss is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


